t c memo united_states tax_court pasadena ent clinic p a petitioner v commissioner of internal revenue respondent docket no filed date afton jane izen for petitioner christina d moss for respondent memorandum opinion dawson judge this case was assigned for disposition to special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge on date respondent filed a motion to dismiss for lack of jurisdiction upon the ground that under tax_court rule c petitioner pasadena ent clinic p a ent clinic lacks the legal capacity to engage in litigation before the court petitioner filed an opposition to respondent's motion on date the court set a hearing on the motion at the date houston texas trial session at the trial session the parties appeared through counsel argued the motion and filed a stipulation of facts after the hearing on respondent's motion to dismiss petitioner filed on date a motion to reopen record to receive additional evidence and on date a motion to stay proceedings respondent filed objections to both motions and petitioner filed responses to each of respondent's objections background for calendar years and ent clinic filed forms u s_corporation income_tax return on date 1unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure respondent mailed to petitioner a notice_of_deficiency in which she determined federal_income_tax deficiencies in the amounts of dollar_figure and dollar_figure for and respectively an addition_to_tax under sec_6651 for in the amount of dollar_figure and penalties under sec_6662 in the amounts of dollar_figure and dollar_figure for and respectively petitioner filed a petition for redetermination on date in her motion to dismiss respondent argues that years before the petition was filed in this case petitioner a texas professional association was involuntarily dissolved for failure_to_file its annual_statement thus it is contended that petitioner is not a proper party to file a petition with the court because it did not exist as a legal entity petitioner's response is that the state of texas has no power to dissolve a professional association even if the state has such power petitioner argues litigation of the corporate tax_liability may be pursued in this court by petitioner's sole shareholder for the benefit of the association we rely upon the pleadings the stipulation of facts with attached exhibits and status reports of the parties filed in this case in deciding respondent's motion as well as those of petitioner petitioner was organized under the laws of texas as a professional association on or about date its president and sole shareholder is joe a izen m d dr izen through dr izen petitioner provides ear nose and throat medical services in a clinic located in pasadena texas its principal_place_of_business the parties have attached as exhibits to the stipulation a copy of an order of involuntary dissolution of petitioner and a copy of a letter from the texas secretary of state to dr izen dated date declaring petitioner's involuntary dissolution due to its failure_to_file an annual_statement for the year as required by sec_21 of the texas professional association act tex civ stat ann art 1528f west discussion rule tax_court rules_of_practice and procedure provides that the capacity of a corporation to engage in litigation in this court shall be determined by the law under which the corporation was organized see eg 71_tc_108 petitioner's dissolution under the facts of this case petitioner's corporate existence is governed by two separate but interrelated texas statutes sec_25 of the texas professional association act tex civ stat ann art f west provides that the texas business corporation act shall be applicable to professional associations except to the extent that the provisions of the texas business corporation act conflict with the provisions of this act and professional associations shall enjoy the powers and privileges and be subject_to the duties restrictions and liabilities of business corporations except insofar as the same may be limited or enlarged by this act this act shall take precedence in the event of any conflict with the provisions of the texas business corporation act or the law under the authority of tex bus corp act ann art dollar_figure west a corporation may be dissolved involuntarily by order of the secretary of state when it is in default by failing to file any report within the time required_by_law petitioner essentially argues that its date dissolution by the secretary of state was illegal because there is a conflict between the provision of the business corporation act allowing the secretary of state to act as he did and the professional association act which contains no involuntary dissolution provision when two statutes are in_pari_materia or cover the same subject matter they should be construed so that their provisions are harmonized 930_f2d_409 5th cir even if two statutes are in conflict to some degree they must be read to give effect to each unless it is clear that the legislature intended to repeal the earlier statute 821_f2d_1046 5th cir we find no conflict between the pertinent provisions of the two statutes the professional association act makes the general business corporation act that provides for involuntary dissolution applicable to professional associations unless there is a conflict between the acts but does not itself mention involuntary dissolution if we follow petitioner's logic any provision of texas statutory law not mentioned in the professional association act would be in conflict with it this argument is specious there is no conflict between the acts we think petitioner was lawfully dissolved on date petitioner's capacity under survival statute petitioner argues that even if it was lawfully dissolved its sole shareholder dr izen may pursue litigation for its benefit in this court because there is no time limit on the survival of this cause of action to the contrary respondent argues that a corporation that has been dissolved under state law and files a petition beyond the statutory period for winding up its affairs has no capacity to prosecute an action in this court citing among other cases lee enterprises inc v commissioner tcmemo_1992_629 petition of texas corporation dissolved more than three years dismissed under article dollar_figure of the business corporation act the dissolution of a corporation does not impair any remedy available to or against such corporation its officers directors or shareholders for any right or claim existing or any liability incurred prior to such dissolution if action or other proceeding thereon is commenced within three years after the date of such dissolution emphasis added the effect of this and its predecessor statute is to preserve remedies for pre- dissolution claims and liabilities only petitioner's liability for deficiencies in income_tax for the years and arose only after the filing of the respective returns see sec_6901 the notice_of_deficiency issued by respondent therefore relates to post-dissolution liabilities in hunter v fort worth capital corp s w 2d tex the supreme court of texas noted that at common_law dissolution terminated the legal existence of a corporation once dissolved a corporation could neither sue nor be sued and all legal proceedings in which it was a party abated the court considered the possibility that some principle of equity separate and apart from article dollar_figure and its predecessor might keep alive a cause of action against a corporation for post- dissolution liabilities the court found that the effect of the statutes enacted prior to the enactment of article dollar_figure in was to supplant the equitable trust theory by declaring a statutory equivalent we find no indication that the legislature intended for article dollar_figure to be interpreted any differently therefore article dollar_figure expresses a legislative policy to restrict the use of the trust_fund_theory to pre-dissolution claims id pincite fn ref omitted although its focus was on the trust fund doctrine we interpret the hunter v fort worth capital corp supra opinion to hold that article dollar_figure is the sole legal authority for a dissolved texas corporation to pursue claims or to defend against liabilities see anderson v hodge boats motors inc s w 2d tex ct app weibel v martin indus inc s w 2d tex ct app article dollar_figure only provides for survival of any right or claim existing or any liability incurred before dissolution the federal_income_tax liabilities in this case are clearly post-dissolution liabilities that are outside the cited statutory authority and may not be litigated by petitioner although petitioner was dissolved at the time absent a notice to respondent of a fiduciary relationship under sec_6903 and sec_6212 respondent was justified in issuing the notice directly to and in the name of petitioner sec_6212 63_tc_304 comfort home builders inc v commissioner tcmemo_1995_225 petitioner's motion sec_2the trust fund doctrine is an equitable principle that contemplates that assets of a dissolved corporation are held in trust for the benefit of the creditors of the corporation see in re mortgageamerica corp 714_f2d_1266 5th cir 56_tc_447 we next address petitioner's motion to reopen the record petitioner asks the court to reopen the record in the hearing on respondent's motion to allow it to introduce a copy of a letter to dr izen from an attorney in the office of the secretary of state of texas the letter suggests that if certain measures were taken the dissolution of petitioner would be set_aside and petitioner's existence would be reinstated as of date not only does this document contain hearsay but by obtaining the letter only after the hearing on the motion in this case petitioner has not shown due diligence see haydon v commissioner tcmemo_1991_42 further as petitioner admits in its motion to stay proceedings discussed below there has been no reinstatement absent a retroactive reinstatement admission of the proffered document would have no effect on the outcome of our decision on respondent's motion for all the above reasons we will deny petitioner's motion to reopen the record petitioner moves in its most recent motion to in effect indefinitely continue consideration of respondent's motion until it can obtain a declaratory_judgment against the state of texas that it has a right to reinstatement of its charter for the period through the decision to continue consideration of a motion lies in the sole discretion of the court and will not be set_aside absent a clear showing of abuse_of_discretion 904_f2d_101 1st cir affg tcmemo_1988_299 777_f2d_38 d c cir only an unreasoning and arbitrary insistence upon expeditiousness in the face of a justifiable request for delay will be such an abuse_of_discretion 793_f2d_436 1st cir citing 461_us_1 the parties by order dated date were requested to notify the court of the status of petitioner's declaratory_judgment action filed in the district_court of travis county texas in which retroactive corporate reinstatement was sought we have been informed by the parties that petitioner's declaratory_judgment action was dismissed for lack of jurisdiction petitioner's status report advises the court of its intention to move for a new trial or to appeal the decision of dismissal based on the record we see no reason to stay continue or further delay our consideration of respondent's motion therefore we will deny petitioner's motion for a stay of proceedings 3the cases cite various factors that may be used in deciding the issue 899_f2d_1088 11th cir 791_f2d_666 9th cir 531_f2d_1281 5th cir conclusion having considered all of petitioner's arguments we find them to be without merit we hold that petitioner lacked the capacity under rule c to file a petition in this court and we will grant respondent's motion to dismiss for lack of jurisdiction see 69_tc_149 lee enterprises inc v commissioner tcmemo_1992_629 the liabilities at issue here may be litigated on their merits in the event respondent should issue a notice of transferee_liability to the appropriate person sec_6901 great falls bonding agency inc v commissioner supra pincite an order and order of dismissal will be entered
